48 F.3d 1226NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Dennis Allen WILCOX, Appellant.United States of America, Appellee,v.Tracy Lynn Wilcox, Appellant.
No. 94-3123NI, No. 94-3056NI.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 17, 1995.Filed:  Mar. 10, 1995.

Appeals from the United States _____________ District Court for the Northern District of Iowa. _____________
N.D.Iowa
AFFIRMED.
Before FAGG, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Dennis Allen Wilcox and Tracy Lynn Wilcox appeal their drug- related convictions and sentences.  The Wilcoxes raise several contentions related to the instructions given to the prospective jurors, the admissibility of evidence offered by the Government, and the sufficiency of the evidence to support the jury's convictions.  The Wilcoxes also raise an argument about their sentences.  A review of the record shows that the Wilcoxes' claims are without merit.  Because the appeal involves the straightforward application of settled principles of law, a discussion of the issues will serve no useful purpose.  Thus, we affirm the Wilcoxes' convictions and sentences without an extended opinion.  See 8th Cir.  R. 47B.